Opinion filed September 26, 2013




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00087-CR
                                  __________

                  GREGORY ALLEN SMITH, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court

                             Palo Pinto County, Texas

                           Trial Court Cause No. 14818


                     MEMORANDUM OPINION
      The jury convicted Gregory Allen Smith of two counts of aggravated
kidnapping and sentenced him to confinement in the Institutional Division of the
Texas Department of Criminal Justice for a term of sixty years on each count with
the sentences to run concurrently. The jury also assessed a fine of $5,000 on each
count. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw in this
appeal. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the brief and advised Appellant of his right to review the record and file a
response to counsel’s brief.     Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).
      Appellant has filed a pro se response to counsel’s motion to withdraw and
supporting brief. In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d 403;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
                                          2
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


September 26, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3